Citation Nr: 1820027	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right hip limitation of extension.

2.  Entitlement to an initial compensable evaluation for left hip limitation of extension. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1986 to November 1989.  During his period of service, the Veteran earned the Rifle Marksman Badge, Letter of Appreciation, and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted entitlement to service connection for right hip limitation of extension, evaluated as noncompensable, effective May 30, 2012; and service connection for left hip limitation of extension, evaluated as noncompensable, effective May 30, 2012.

The Veteran requested a hearing before the Board on his November 2012 substantive appeal.  However, the Veteran withdrew his hearing request in a February 2018 Report of General Information.  38 C.F.R. § 20.704(e) (2017).  Accordingly, the Board will proceed with adjudicating the Veteran's appeal.


FINDING OF FACT

In February 2018, prior to the promulgation of a Board decision, VA received notification from the Veteran that he wished to withdraw his appeal with respect to the issues of entitlement to an initial compensable evaluation for right hip limitation of extension and entitlement to an initial compensable evaluation for left hip limitation of extension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issues of entitlement to an initial compensable evaluation for right hip limitation of extension and entitlement to an initial compensable evaluation for left hip limitation of extension.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Such withdrawal may be made by the Veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In this case, the Veteran perfected an appeal in the matters of entitlement to an initial compensable evaluation for right hip limitation of extension and entitlement to an initial compensable evaluation for left hip limitation of extension.  In a February 7, 2018 written Report of General Information, a VA employee contacted the Veteran via telephone, at which time the Veteran indicated that he wanted to withdraw his appeal.  The Veteran subsequently formally confirmed in writing that he wished to withdraw his appeal.  See March 2018 Statement in Support of Claim.

Because the Veteran explicitly withdrew the increased evaluation claims related to service-connected right hip limitation of extension and left hip limitation of extension, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.




(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the claims of entitlement to an initial compensable evaluation for right hip limitation of extension and entitlement to an initial compensable evaluation for left hip limitation of extension is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


